Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158065(67)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 158065
  v                                                                  COA: 333997
                                                                     Mecosta CC: 15-008431-FH;
                                                                       14-008297-FH
  KELLY CHRISTOPHER WARREN,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before June 18, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 24, 2019

                                                                                Clerk